DETAILED ACTION
Claims 1 – 16 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Vyas et al (US Publication 2015/0347262 A1) in view of Watson et al (US Publication 2008/0168235 A1). 
Regarding claim 1, Vyas discloses a non-transitory machine-readable medium having instructions stored therein, which when executed by a data processing system, cause the data processing system to perform a method for memory management, the method comprising: 
monitoring, by a memory usage monitor executed by a data processing system, a memory usage of a program [monitor a resource usage of an application program][0005][0026][0035][0037][0040-0042]; 
monitoring, by a state monitor executed by the data processing system, an operating state of the program [monitor a state of the application program][0026][0035][0037][0040-0042];
in response to determining that the operating state of the program is an inactive state1 and the memory usage of the program exceeds a second predetermined threshold, performing a second memory usage reduction action [0026: the device monitors resource usage of a background application. When the resource usage of the background application exceeds a resource consumption threshold for a detection period, the device terminates the background application. In one embodiment, the resource consumption threshold and the detection period are determined based on an analysis of resource usage by different application programs. In one embodiment, the resource consumption threshold and the detection period are adjusted dynamically based on statistics of application programs that were terminated by this method] [0030-0031].
However, Vyas does not disclose in response to determining that the operating state of the program is an active state and the memory usage of the program exceeds a first predetermined threshold, performing a first memory usage reduction action. Vyas only discloses determining that the operating state of the program is an active state (foreground state) [0035].
In the same field, Watson discloses in response to determining that the operating state of the program is an active state and the memory usage of the program exceeds a first predetermined threshold, performing a first memory usage reduction action [Claim 10: determining is based on whether the application is foreground or background.][0031: a user may be alerted with a pop up message asking a user to close opened windows no longer needed When the memory usage level is identified to be between 70% watermark 319 and 80% watermark 317, according to one embodiment, an application may be notified to perform memory reduction operations such as self archiving or hiding itself from a foreground application to a background application 305]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vyas and Watson together because they both directed to perform memory reduction based on the memory usage threshold. Watson’s disclosing of performing the memory reduction based on the foreground state of the application and exceeding the watermark usage would allow Vyas to increase the system’s integrity by expanding the teachings to the foreground application(s), thereby both foreground and background application(s) will be monitored and reduce memory usage if either usage of both exceeds the threshold. 
Regarding claim 2, Vyas and Watson disclose the non-transitory machine-readable medium of claim 1, wherein when the program is active, the program maintains an inter-process call (IPC) communication session with at least one kernel component of an operating system [0053].

Regarding claim 3, Vyas and Watson disclose the non-transitory machine-readable medium of claim 1, wherein the method further comprises: determining whether the program has a memory leak during the active state and the inactive state based on the memory usage of the program; and performing the first memory usage reduction action or the second memory usage reduction action in response to determining that the program has a memory leak (Vyas: [0035][0037][0040-0042]: memory leak for background application) (Watson, [0031: a user may be alerted with a pop up message asking a user to close opened windows no longer needed When the memory usage level is identified to be between 70% watermark 319 and 80% watermark 317, according to one embodiment, an application may be notified to perform memory reduction operations such as self archiving or hiding itself from a foreground application to a background application 305). 
Regarding claim 4, Vyas and Watson disclose the non-transitory machine-readable medium of claim 1, wherein the method further comprises: monitoring a trend of the memory usage of the program when the program is inactive; and performing the second memory usage reduction action if the trend of the memory usage is trending higher for a predetermined period of time while the program is inactive (Vyas: Fig. 2 and 0033: trending usage) ([0035] [0037] [0040-0042]: memory reduction).
Regarding claims 5 – 8, Vyas and Watson disclose claims 1 -4 above thus these claims 5-8 are rejected for the same reasons as set forth in claims 1-4 above.
Regarding claim 9, Vyas and Watson disclose the method of claim 5, wherein the method further comprises: monitoring a trend of the memory usage of the program when the program is inactive; and performing the second memory usage reduction action if the trend of the memory usage is trending higher time while the program is inactive (Vyas: Fig. 2 and 0033: trending usage) ([0035] [0037] [0040-0042]: memory reduction).
Regarding claim 10, Vyas and Watson disclose the method of claim 5, wherein the data processing system tracks how long the program remains in the active state after a switch from the inactive state to the active state [0032, 0034, 0037, 0039, 0055: usage time].
Regarding claims 11-14, Vyas and Watson disclose claims 1 -4 above thus these claims 11-14 are rejected for the same reasons as set forth in claims 1-4 above.
Regarding claims 15 and 16, these claims are rejected for the same reasons as set forth in claims 9 and 10. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356. The examiner can normally be reached 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHIL K NGUYEN/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Definition of inactive state is based on applicant’s specification: In another example, if a program operates in a foreground, it may be considered as active; otherwise, it may be considered as inactive [0043].